Citation Nr: 0711861	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  06-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
lumbar spine, to include as secondary to the service-
connected residuals of an appendectomy.

2.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to the service-
connected residuals of an appendectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a video-conference hearing in March 2007.

Pursuant to a September 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for arthritis of 
the lumbar spine and entitlement to an increased evaluation 
for the service-connected residuals of an appendectomy are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
arthritis of the lumbar spine, to include as secondary to the 
service-connected residuals of an appendectomy, was denied in 
an unappealed March 1995 decision by the Board.  

2.  The additional evidence is new and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for arthritis of the lumbar spine, to include as 
secondary to the service-connected residuals of an 
appendectomy.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for arthritis of the lumbar 
spine, to include as secondary to the service-connected 
residuals of an appendectomy.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given the favorable action taken herein below, no further 
assistance in developing the facts pertinent to this matter 
is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for a 
chronic back disability was denied by the Board in a decision 
promulgated in March 1995.  The veteran applied to reopen his 
claim in October of 2003.  In a rating decision promulgated 
in October 2004, the RO determined that new and material 
evidence had not been submitted to reopen the claim.

The March 1995 decision of the Board in this case is 
considered to be final under 38 U.S.C.A. § 7104(a).  Hence, 
the Board must first determine whether new and material 
evidence has been received to reopen the claim. 

Since the March 1995 decision, the veteran has submitted 
treatment records dated from December 2002 to December 2005 
from the VA medical facility replete with reference to a 
chronic low back pain. 

The veteran also submitted a private doctor's statement 
received in January 2005.  This doctor reported treating the 
veteran since March 2004 for complaints of lower back pain as 
a result of military service dating back to 1943.  The doctor 
noted that the veteran had reported having a surgical 
procedure performed on his back during military service and 
immediately thereafter he began experiencing problems with 
pain and a rash.  The doctor noted that the veteran was 
referred to a dermatologist and diagnosed with chronic 
psoriasis.  The doctor stated that the veteran had severe 
degenerative joint disease (DJD) which may or may not be 
related to his military service.

Also submitted was the transcript of his hearing held before 
the undersigned Acting VLJ in March 2007.  The veteran 
testified about the treatment he had received during and 
subsequent to service for his low back pain, which he claimed 
was a result of the appendectomy procedure he underwent 
during service.  
 
This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for arthritis of the lumbar spine.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for arthritis of the lumbar 
spine, to include as secondary to the service-connected 
residuals of an appendectomy, the appeal to this extent is 
allowed, subject to further action as discussed below.


REMAND

Having reopened the claim of service connection for arthritis 
of the lumbar spine, to include as secondary to the service-
connected residuals of an appendectomy, the Board finds that 
additional development is necessary with respect to that 
claim.

During his March 2007 Board hearing, the veteran testified 
that since an appendectomy surgery performed while he was in 
the service in 1943, he has had pain in his back.  The 
veteran testified that following the procedure, a surgical 
instrument was inadvertently sewn up in the surgical wound.  
A second procedure was performed days later to remove the 
instrument.  The veteran testified to having back pain ever 
since the second surgery.  The veteran's son also testified 
in the hearing that he remembered his father complaining for 
many years about the back pain he suffered as a result of 
this appendectomy procedure.

The veteran testified that as a result of the surgical 
instrument being inadvertently left in the surgical wound, he 
experienced swelling in that area.  He received what he 
described as an injection in the spine to help relieve that 
swelling.  Since that time, he reported having back pain.  He 
rated the pain as 9 out of 10.  He testified that he was 
taking prescribed medication roughly 4 times a day to help 
deal with the back pain.  As a result of his back pain he 
needed assistive devices to help him ambulate and testified 
he could only walk approximately 15 feet.

The Board notes that his service medical records contain 
reference to a spinal anesthesia used in conjunction with the 
appendectomy procedure.  As noted above, the veteran has also 
submitted post-service treatment records replete with 
reference to a chronic low back pain.  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

The Board finds that the current evidence of record does in 
fact "indicate" that there may be a nexus between the 
current chronic low back pain and service.  The veteran has 
not been afforded a VA examination to date to ascertain the 
nature, extent, and etiology of this low back pain.  Such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d).

As to his claim for increased evaluation for residuals of an 
appendectomy, the Board notes that the veteran received only 
an evaluation for the appendectomy scar.  The Board is aware, 
however, of the private medical record received in January 
2005 in which the veteran noted a history of a skin disorder 
associated with the surgical procedure performed in service.  
The veteran was diagnosed with chronic psoriasis.  
Additionally, during his March 2007 hearing, the veteran 
mentioned other disabilities he suffered as a result of the 
appendectomy procedure performed in service, including 
depression and a bowel disability.  

The veteran received a VA scars examination in August 2004 
for an updated evaluation of his surgical scar.  The Board 
observes that the examination did not address the full nature 
of the scar.  Further, the examination did not address if the 
veteran suffered from other residual disability as a result 
of the appendectomy performed in service.  VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2005).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required by the 
courts "for compliance with the duty to assist by conducting 
a thorough and contemporaneous medical examination." Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  Thus, the Board finds that a more 
contemporaneous VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the lumbar spine 
disability and all residual disability of 
an appendectomy since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from all previously 
unidentified treatment sources.  The 
veteran should also be informed that he can 
submit evidence to support his claims.  If 
the RO's search efforts prove unsuccessful, 
documentation to that effect must be added 
to the claims file.    

2.  After completion of the development 
requested in paragraph (1), the veteran 
should be afforded a VA examination to 
determine the nature, extent and likely 
etiology of the claimed lumbar spine 
disability.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran has a current lumbar spine 
disability that at least as likely as not 
(e.g., a 50 percent or greater likelihood) 
had its clinical onset during his period of 
active service, or due to an injury or even 
in active service.  Specifically, the 
examiner should review the service medical 
records and opine as to whether it is at 
least as likely as not that the anesthetic 
administered through the spine in service 
is the cause of the veteran's current back 
disability.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the development 
requested in paragraph (1), the veteran 
should be scheduled for a VA examination in 
order to identify all residual disability 
and evaluate the current level of severity 
of any such residual disability of the 
service-related appendectomy.

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should be 
performed.  The examiner should identify 
and comment on the degree of impairment of 
all residual disability of the service-
related appendectomy.  Specifically, the 
examiner should address the nature and 
length of the appendectomy scar, including 
comment on whether it is deep, superficial, 
or causes limited motion in the affected 
area.  Additionally, the examiner should 
address all other residual disability, to 
include an opinion as to whether it is at 
least as likely as not that the diagnosed 
skin disorder, depression and/or a bowel 
disability are residuals of the service-
related appendectomy.  If the examiner 
believes that a specialist is required to 
render any or all of these opinions, the RO 
should schedule an examination with an 
appropriate specialist.  After an 
examination and review of the claims 
folder, the specialist should then express 
the requested opinion.  The examinations 
should include a complete rationale for the 
opinions expressed in a typewritten report.  

4.  Thereafter, following completion of all 
indicated development the RO should 
readjudicate the issues on appeal.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto. 

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


